August 3, 2012 VIA EDGAR Kathryn McHale Senior Staff Attorney Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Suffolk Bancorp Form 10-K for the Year Ended December 31, 2011 Filed March 30, 2012 Amendment No. 1 to Form 10-Q for the Quarter Ended March 31, 2012 Filed May 11, 2012 File No. 000-13580 Dear Ms. McHale: This letter responds to comments contained in the Securities and Exchange Commission letter, dated June 27, 2012, addressed to Mr. BrianK. Finneran, Chief Financial Officer of Suffolk Bancorp (the “Company”), with respect to the above-referenced filings. We have replied on a comment by comment basis, with each response following a repetition of the comment to which it applies. Comment numbers refer to the numbers set forth in the letter. Form 10-K for the Year Ended December 31, 2011 Management’s Discussion and Analysis of Financial Condition and Results of Operations Recent Developments, page 8 1. We note your disclosure on page 9 that the bank entered into an agreement with the OCC on October 25, 2010 that requires the bank to take certain actions. We note that you have listed the actions on page 59 and that you state that many of the actions required have already been implemented. Please tell us, and revise future filings to explain, which actions have been implemented. Include a description of what you have done to meet the requirements of each action. For actions that have not yet been completed, describe your status in implementing these actions. COMPANY RESPONSE We have set forth below the requirements of the OCC Agreement as disclosed on page 59 of the Company’s 2011 10-K along with a description of the actions taken by the Bank to date to satisfy the requirements.References to “Article” are to those sections of the Agreement setting forth the specific requirements for the issue being addressed. 1. Create a Compliance Committee which is to meet at least monthly to monitor and coordinate the Bank’s adherence to the provisions of the Agreement and make monthly reports to the Board of Directors. The Bank has created a Compliance Committee consisting of members of the Board of Directors and of management which meets at least monthly to monitor and coordinate the Bank’s adherence to the provisions of the Agreement.The Compliance Committee makes monthly reports to the Board. 2. Ensure the Bank has competent management in certain officer positions to carry out the Board’s policies, ensure compliance with the Agreement, applicable laws, rules and regulations and manage the daily operations of the Bank. Upon receipt of the Agreement, the Board of Directors engaged qualified independent consultants to assist with compliance with the Agreement, including an assessment of key management roles.The Board has evaluated management and subsequently several strategic hires were made to ensure competent management.(See staffing plan discussed in number 3 below.) 3. Develop a staffing plan that is consistent with the goals and objectives established in the Bank’s strategic plan that addresses the workload requirements and maintenance of an effective control environment. A comprehensive staffing plan was established following receipt of the Agreement.Since that time, the Bank has hired qualified management to fill certain key positions and has made other staffing and organization changes to effectively manage the operations of the Bank consistent with the Bank’s strategic plan.Steps taken by the Bank include: - Hired a new, qualified, and highly-experienced President and Chief Executive Officer effective December 31, 2011. - Hired a new Chief Lending Officer during the second quarter of 2011.During the first quarter of 2012, the Chief Lending Officer was promoted into the newly created position of Chief Credit Officer. - Hired a new highly-experienced Chief Lending Officer during the first quarter of 2012. 2 - During the first quarter of 2012, hired a qualified and highly-experienced Chief Financial Officer with sufficient knowledge of US GAAP, regulatory accounting and the banking industry and the skills to implement this knowledge. - Improved credit function by hiring a new loan administrator, additional underwriting staff and a loan workout specialist. - During the first quarter of 2012, hired a qualified and highly-experienced Comptroller with sufficient knowledge of US GAAP, regulatory accounting and the banking industry and the skills to implement this knowledge. - During the third quarter of 2012, created and filled the position of Financial Reporting Manager with experience in regulatory and SEC reporting. - Created and filled the position of Treasurer to further relieve the Chief Financial Officer of day-to-day duties in asset liability management, investment portfolio management, and additional treasury functions. - During the second quarter of 2012, hired a qualified and highly experienced General Counsel and Corporate Secretary with prior experience as general counsel of publicly held financial institutions. - Appointed a Vice Chairman of the Board of Directors to provide daily oversight of management on behalf of the full Board and to communicate back to the Board. - Outsourced the internal audit function to a qualified risk management firm to provide greater independence and depth to the function. All key executive and senior management positions necessaryto carry out the Board’s policies and to ensure compliance with the Agreement, applicable laws, rules and regulations and manage the daily operations of the Bank have been filled. 4. Adopt, implement, and thereafter ensure adherence to a three year written strategic plan. A three year strategic plan incorporating all required elements of this Article, including monitoring of adherence to the strategic plan, has been approved and adopted by the Board of Directors. 5. Develop, implement, and thereafter ensure adherence to a three year capital program. A three year capital program incorporating all required elements of this Article, including monitoring of adherence to the capital program, has been approved and adopted by the Board of Directors. 6. Adopt, implement, and thereafter ensure adherence to an independent internal audit program. Management has outsourced the internal audit function to a qualified risk management firm to provide greater independence and depth to the function.The Bank’s internal auditors meet regularly with the Audit Committee of the Board of Directors.The Audit Committee monitors internal audit activities, the results of audits and the tracking of action plans for corrective actions of findings. 7. Implement and adhere to a written program for the maintenance of an adequate Allowance for Loan and Lease Losses. 3 Management has made substantial progress in developing and implementing a written program for the maintenance of an adequate Allowance for Loan and Lease Losses (”ALLL”).The Bank has devoted substantial management resources to this area.An ALLL Committee has been established that meets quarterly to discuss and review the Bank’s computed ALLL, which is then presented to the Board of Directors.Technology solutions are being explored to provide more robust measuring and reporting tools.The program being developed is consistent with OCC guidelines and current US GAAP standards and incorporates all elements required by the Agreement. 8. Develop, implement and thereafter ensure adherence to a written program to ensure compliance with the appraisal and evaluation requirements for loans and other real estate owned. The Bank has developed and implemented a written program to ensure compliance with the appraisal and evaluation requirements for loans and other real estate owned. 9. Develop, implement and thereafter ensure adherence to a written program to improve credit risk management processes and practices to reduce the high level of credit risk in the Bank. The Bank has made substantial progress in developing and implementing a written program to improve its credit risk management process and practices to reduce the high level of credit risk in the Bank.The program being developed is consistent with OCC guidelines and incorporates all elements required by the Agreement.Steps taken by the Bank include: - Reorganized the credit department to ensure appropriate separation of duties and developed expanded training for lenders. - Hired a senior credit officer to run a newly created separate loan review and workout department. - Changed the Bank’s credit policy to require identification of concentrations of risk, analysis of our customer’s global cash flows, reappraisal and re-evaluation of collateral, more accurate and timely credit-risk rating procedures and improved underwriting processes and standards. - Incorporated the results of a systematic re-appraisal of commercial real estate which secures loans in excess of $1 million. - Engaged qualified outside consultants to assist in re-evaluating risk ratings. - Improved the processes for identifying loans and the determination of the amount of impairment. - Augmented the Bank’s credit policy to govern loan workout. - Implemented a new procedure to ensure that OREO was accounted for in accordance with US GAAP. 10. Adopt, implement and thereafter ensure adherence to a written asset diversification program. The Bank has adopted and implemented a written asset diversification program which is reviewed quarterly by management and the Board of Directors. 4 11. Develop, implement and thereafter ensure adherence to a written program of policies and procedures, staffing and training to provide for compliance with the Bank Secrecy Act. The Bank has developed and implemented a written program of policies and procedures, staffing and training to provide for compliance with the Bank Secrecy Act. 12. Review and revise the contingency funding plan. The Bank has reviewed and revised its contingency funding plan. 13. Adopt, implement and thereafter ensure adequate management reports that enable the Board and management to monitor the Bank’s liquidity position on a monthly basis. The Bank has adopted and implemented adequate management reports that enable the Board of Directors and management to monitor the Bank’s liquidity position on a monthly basis. 14. Develop, implement and thereafter ensure adherence to a comprehensive, written information security program to ensure the safety and soundness of its operations to support the Bank’s efforts to safeguard customer information. The Bank has developed and implemented a comprehensive, written information security program to ensure the safety and soundness of its operations to support the Bank’s efforts to safeguard customer information. *** We will include in future filings with the Commission the status of the OCC Agreement and a description of actions taken by the Bank to satisfy the individual requirements enumerated by the Agreement consistent with the disclosure set forth above, as updated through the date of filing. Non-Performing Loans, page 16 2. We note your disclosure on page 17 that at the time a collateral-dependent loan is evaluated for impairment, an appraisal is ordered from an independent third-party licensed appraiser for loans in excess of $250 thousand, which could take 30-90 days to receive and review. We also note your disclosure on page 33 of your Form 10-Q for March 31, 2012 that while you are waiting for an updated appraisal you continue to contact the borrower to arrange a payment plan, monitor for any payment, and may drive by a particular property to make an initial assessment. Please tell us and revise your future filings to disclose the procedures you perform between the request for and receipt of an updated appraisal to ensure that the loan is appropriately valued as of each period end. COMPANY RESPONSE Commencing in April 2012, the Bank has outsourced the appraisal function to a nationally recognized, independent third-party licensed appraiser.By doing so, we have 5 shortened the time period between the order of the appraisal and its receipt and review to 30-45 days from 30-90 days.Other than as currently disclosed, as referred to in the Staff’s comments, we do not currently undertake any additional procedures during the time period between request and receipt of the appraisal to ascertain the fair value of the property due to the abbreviated time period involved. If there are concerns about the valuation of a particular property while waiting for the updated appraisal, it may be determined that a drive by of the property is appropriate.As such, we believe that this procedure ensures that loans are properly valued at the end of each reporting period and no revision to future filings is necessary. 3. We also note your tabular disclosure on page 18 which states that as of December 31, 2011 you had non-performing commercial, financial, and agricultural loans of $16.867 million with no associated collateral value. Similarly, we note from page 34 of your Form 10-Q for March 31, 2012 that these amounts had increased to $19.384 million. Please tell us and revise your future filings to explain why there is no collateral value even though you disclose on page 45 of your Form 10-K for December 31, 2011 that generally these loans are secured by assets of the business. COMPANY RESPONSE Commercial, financial & agricultural loans are generally secured by all assets of the business via a blanket UCC filing.Repayment of the loans is expected from the cash flow of the business.Accordingly, at December 31, 2011 and March 31, 2012, the Bank ascribed no collateral value to this group of loans, although as part of the underwriting of the loan at origination, a value is assigned to the assets.The collateral securing these loans do not include real estate. Future filings will describe the Company’s method for assigning collateral value to these loan portfolio segments, consistent with the language set forth above, as in effect at time of disclosure. Note 3 – Loans, page 44 4. We note your tabular presentations of your changes to the allowance for loan losses and the further information pertaining to your allowance for loan losses on page 45 and 46, respectively. Please revise your future filings to disclose a roll forward of your allowance for loan losses by portfolio segment as required by ASC 310-10-50-11B(c) and ASC 310-10-55-7. Please also provide us with your proposed disclosure as of March 31, 2012. COMPANY RESPONSE Commencing with our March 31, 2012 Form 10-Q, we have revised our filings to include a rollforward of the allowance for loan losses by class of loan as required by ASC 310-10-50-11B(c) and ASC 310-10-55-7. We direct your attention to the tabular disclosure (2nd table) on page 19 of our March 31, 2012 10-Q filing. 6 5. We note that you disclose total non-accrual loans on page 47. Please revise future filings to disclose the recorded investment in nonaccrual loans by class of financing receivables in accordance with ASC 310-10-50-7(a). Please also provide us with your proposed disclosure as of March 31, 2012. COMPANY RESPONSE Our proposed disclosure of the recorded investment in non-accrual loans and loans past due over 90 days still on accrual by class of loan, using amounts as of March 31, 2012 as an example, is set forth below: The following table presents the recorded investment in non-accrual loans and loans over 90 days past due and still accruing, by class of loan, as of March 31, 2012: Over 90 Days Past Due and Still Non-accrual Accruing Commercial, financial & agricultural loans $ $
